Citation Nr: 0011471	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-12-222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
aortic valve replacement with mitral valve systolic murmur.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder, including post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an increased (compensable) rating for 
laceration wound of the right hand.

4.  Entitlement to a rating in excess of zero percent for 
bilateral hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sacroiliac sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decisions in which 
the RO denied an increased (compensable) rating for residuals 
of a right hand laceration, granted service connection for 
hearing loss and assigned a zero percent rating, determined 
that the veteran had not submitted new and material evidence 
to reopen his claims for service connection for aortic valve 
replacement with mitral valve systolic murmur and a 
neuropsychiatric disorder including PTSD, and granted 
entitlement to a 10 percent rating pursuant to 38 C.F.R. 
§ 3.324 based on multiple, noncompensable, service-connected 
disabilities.

The veteran has also filed a Notice of Disagreement (NOD) 
with a May 1999 rating decision in which the RO determined 
that he had not submitted new and material evidence to reopen 
a claim for service connection for sacroiliac sprain.  That 
issue and the issue of entitlement to service connection for 
PTSD, are the subjects of the Remand part of this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  In a September 1994 rating decision, which the veteran 
appealed and from which he did not perfect an appeal, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for aortic valve replacement with mitral 
valve systolic murmur.

2.  Since the RO's September 1994 rating decision, no new 
evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran has current 
disability from aortic valve replacement with mitral valve 
systolic murmur which is related to a disease or injury he 
incurred during his active military service.

3.  In a March 1995 rating decision, from which the veteran 
appealed and from which he did not perfect an appeal, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.

4.  Since the RO's March 1995 rating decision, no new 
evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran has current 
disability from PTSD which is related to a stressor he 
experienced during his active military service.

5.  The veteran has Level II hearing loss in both ears.

6.  The veteran's disability from residuals of laceration of 
the right hand is manifested by a superficial, non-tender, 
two-inch scar on the thenar eminence, and three small scars 
on the lateral right wrist, without associated functional 
impairment.


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision which determined 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for aortic valve 
replacement with mitral valve systolic murmur is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for aortic 
valve replacement with mitral valve systolic murmur.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The RO's March 1995 rating decision which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

4.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (1999).

6.  The criteria for a rating in excess of zero percent for 
residuals of laceration of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.10, 4.45, 4.118, Diagnostic Code 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The RO disallowed the veteran's claim of entitlement to 
service connection for a heart disorder secondary to mitral 
valve systolic murmur in its September 1994 rating decision.  
The veteran did not perfect an appeal of that decision.  
Also, the RO disallowed the veteran's claim of entitlement to 
service connection for PTSD in its March 1995 rating 
decision.  The veteran did not perfect an appeal of that 
decision.  The decisions are final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302, 20.1103 (1999).  The claims can be 
reopened only with the submission of new and material 
evidence. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

A.  Aortic Valve Replacement with Mitral Valve Systolic 
Murmur

The evidence contained in the record at the time of the RO's 
September 1994 denial of the claim of entitlement to service 
connection for mitral valve systolic murmur consisted of 
service medical records, a record of a private 
hospitalization, records of VA outpatient treatment, and 
statements submitted by the veteran.

Service medical records contain no indication that the 
veteran had complaints or treatment for a heart disorder.  
However, a report of medical examination conducted in 1945 
prior to his separation from service indicates that he had a 
mitral valve systolic murmur.

A private hospital record shows that the veteran was admitted 
in February 1987 with complaints of shortness of breath and 
angina pectoris.  A cardiac catheterization revealed severe 
calcific aortic stenosis.  The veteran underwent surgery for 
placement of a prosthetic aortic valve.

The veteran was denied entitlement to service connection for 
aortic valve replacement with mitral valve systolic murmur by 
the RO May 1988 rating decision.  The RO's rating board 
reasoned that the veteran's heart disorder was not incurred 
during his active military service.

In a VA Form filed in May 1990, the veteran asserted, at 
least by implication, that his disability from aortic valve 
replacement is related to the mitral valve systolic murmur 
that was detected at the time of his separation from service.  
He made a similar assertion in a claim filed in June 1994.  
However, the medical records contained in the claims file 
prior to the RO's September 1994 rating decision do not show 
an etiological relationship between the veteran's aortic 
valve replacement in 1987 at the mitral valve systolic murmur 
detected at the time of his medical examination for 
separation from service in 1945.

The evidence received by the RO since the September 1994 
rating decision which disallowed the claim for service 
connection for aortic valve replacement consists of VA 
outpatient treatment records, reports of VA examinations, the 
veteran's written statements, a transcript of the veteran's 
testimony at a hearing in February 1997, and a written 
statement submitted by the veteran's daughter.  All of such 
evidence is new in the sense that such evidence had not been 
considered by agency decisionmakers at the time of the 
September 1994 rating decision.  However, none of such 
evidence is material.  The new evidence does not bear 
directly and substantially on the question of whether the 
veteran's current disability from aortic valve replacement is 
related to any disease or injury he incurred during his 
active military service.  The veteran's own assertions that 
his current disability from a heart disorder is related to a 
disease or injury incurred in service are afforded no 
probative weight, as there is no evidence that he has the 
expertise to render a medical opinion about the etiology of 
his heart disorder or about the relationship, if any, between 
his aortic valve replacement and the mitral valve systolic 
murmur detected during his active duty service in 1945.


B.  PTSD

In an August 1991 rating decision,  the RO denied entitlement 
to service connection for an acquired neuropsychiatric 
disorder including PTSD.  In a March 1995 rating decision of 
which the veterah was notified on March 17, 1995, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.  The veteran did not perfect an 
appeal of that decision and it became final.  At the time of 
that decision, the evidence in the claims file consisted of 
service records, service medical records, records of a 
private hospitalization in 1987, VA outpatient treatment 
records, and the veteran's written statements.

Service records show that the veteran's decorations include 
the Silver Star Medal for gallantry and the Purple Heart 
Medal.  His service medical records do not show that he had 
complaints, treatment, or diagnoses of a neuropsychiatric 
disorder during his active military service.  Nonetheless, 
onset of PTSD may be delayed yet service-connected if the 
disorder is related to stressors experience by the veteran 
during his active duty service.

The other medical records contained in the claims folder at 
the time of the August 1991 rating decision which denied 
entitlement to service connection for PTSD did not indicate 
that the veteran had current disability from PTSD.  It was 
noted in the rating decision that the veteran had been 
requested to submit evidence that he had disability from PTSD 
but he did not respond.

The only medical evidence submitted after the August 1991 
rating decision consisted of VA outpatient treatment records.  
Such records show that in August 1994, a physician noted that 
the veteran had PTSD "clinically."  No service-related 
stressor was indicated.  However, during mental health 
treatment in September 1994, an examiner noted an impression 
of depression secondary to chronic painful disease.

The evidence received by the RO after the March 1995 rating 
decision which disallowed the claim for service connection 
for PTSD consists of VA outpatient treatment records, reports 
of VA examinations, the veteran's written statements, a 
transcript of the veteran's testimony at a hearing in 
February 1997, and a written statement submitted by the 
veteran's daughter.

The diagnoses contained in a report of a VA neuropsychiatric 
examination dated in May 1996 included generalized anxiety 
disorder and major depressive disorder.  The veteran's 
stressors were generally described as financial, medical, and 
social.  A VA outpatient treatment note dated in June 1996 
contains a "problem list" which includes depression.  A 
note dated in August 1996 contains a diagnosis of anxiety 
neurosis.  A VA outpatient mental health clinic treatment 
note dated in January 1997 contains a diagnosis of 
generalized anxiety disorder.  The most recently dated VA 
outpatient treatment note contained in the claims folder 
which contains a diagnosis of a neuropsychiatric disorder was 
made in October 1998.  The reported diagnosis is anxiety 
disorder with dysthymia.

A report of VA psychological testing in June 1998 indicated 
that the veteran had been exposed to stressors such as direct 
combat experience; life threatening incidents, witnessing 
someone being badly injured or killed, and suffering great 
shock because one of such events happed to someone close to 
him.  He reported that he had personally experienced personal 
assault, combat exposure, life threatening illness or injury, 
severe human suffering, sudden violent death, sudden 
unexpected death of someone close to him, and other stressful 
events.  A Mississippi Scale was not suggestive of PTSD.  A 
traumatic stress inventory was suggestive that the veteran 
was a classic, uncomplicated trauma victim pursuant to a 
relatively recent stressor.  Results of an over-all PTSD 
check list was suggestive of three problems associated with 
PTSD:  1) re-experiencing a traumatic event; 2) avoidance of 
stimuli associated with a traumatic event, and; 3) persistent 
anxiety and autonomic arousal.

The results of the veteran's psychologic testing is new and 
bears directly and substantially on the question of whether 
he had current disability from PTSD which is related to his 
active duty service.  Further, such evidence renders the 
veteran's claim for service connection for PTSD well 
grounded.  There is competent medical evidence that he has 
current disability which is related to his active duty 
service.  The Board concludes that the claim for service 
connection for PTSD is reopened and is also well grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from a right hand laceration within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
He has also presented a well-grounded claim for a rating in 
excess of zero percent for bilateral hearing loss.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App.  
218 (1995).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A.  Hearing Loss

The veteran underwent a VA audiology examination in June 
1996.  He told the examiner that he noticed gradually 
decreased hearing in both ears during the previous few years.  
He gave a history of noise exposure during his military 
service.  On audiometric testing, puretone hearing thresholds 
in decibels at the following frequencies were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
45
60
LEFT
45
45
55
60

The average puretone threshold was 48.75 in the right ear and 
51.25 in the left ear.  Speech discrimination was 90 percent 
correct in both ears.  The reported diagnosis was bilateral, 
flat, moderately severe sensorineural hearing loss with 
excellent word recognition ability in both ears.  

The veteran was granted entitlement to service connection for 
hearing loss by the RO's May 1997 rating decision, which 
evaluated the disability as noncompensable pursuant to former 
Diagnostic Code 6100.

The revised 38 C.F.R. § 4.85 provides that Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  Table VII, "Percentage 
Evaluations for Hearing Impairment," is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect.  38 C.F.R. § 4.85(e).  "Puretone 
threshold average,"' as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85(d).  This is essentially unchanged from the 
previous method for rating hearing loss.  See VA Regulations 
- Title 38 Code of Federal Regulations Schedule for Rating 
Disabilities - Transmittal Sheet 23 (October 22, 1987); 52 
Fed. Reg. 44117-44122 (November 18, 1987) and correction 52 
Fed. Reg. 40439 (December 7, 1987).

Under the revised criteria, two new provisions for evaluating 
veterans with certain patterns of hearing impairment were 
added.  The first, codified at 38 C.F.R. § 4.86(a) (1999), 
provides that if puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in a higher evaluation.

The second new provision, codified at 38 C.F.R. § 4.86(b), 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral and each ear will 
be evaluated separately.  In this case, based on the results 
of the veteran's most recent VA audiometric examinations, a 
compensable rating for bilateral hearing loss would not be 
warranted under the criteria which became effective on June 
10, 1999.

In this case, the Board finds that the veteran has not been 
prejudiced by the RO's failure to consider the veteran's 
hearing loss disability in the context of both the former and 
revised rating criteria, as he does not have a the type of 
hearing loss pattern that would require application of 
38 C.F.R. § 4.86.  The findings reported after the June 1996 
VA audiological examination equate to Level II hearing loss 
disability in each ear under both the former and revised 
rating criteria, which is rated as noncompensable under 38 
C.F.R. § 4.85 (1999).  Greater bilateral hearing loss would 
have to be shown for a compensable schedular rating.

The Board has considered the veteran's August 1998 statement 
in which he asserted that his hearing had worsened and that 
he had been fitted with hearing aids.  In VA outpatient 
treatment notes dated in April 1998, an audiologist reported 
that the veteran's hearing had not worsened since June 1996.  
Audiometric test results were nearly the same as in June 
1996.

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendermann v. Principi, 3 Vet. 
App. 345 (1992).  The audiometric data indicate that the 
veteran's hearing loss is not compensable.

B.  Laceration of the Right Hand

Service medical records show that the veteran sustained a 
"slight" laceration of his right hand while serving in 
Germany in March 1945.  The wound was treated with a sulfa 
dressing and the veteran was returned to duty.

The veteran was granted entitlement to service connection for 
a scar, status post slight laceration wound of the right hand 
by the RO's May 1988 rating decision.  The associated 
disability was rated zero percent disabling, effective from 
the date of receipt of the veteran's claim in March 1988.  
The zero percent rating has been in effect since that time.

In rating the disability associated with laceration of the 
right hand, the RO has utilized Diagnostic Code 7805.  Under 
that diagnostic code, nondisfiguring scars which are not the 
result of burns, and which are not poorly nourished, with 
repeated ulceration, tender or painful, are rated based on 
limitation of function of the part affected.

The veteran has contended in written statements submitted to 
the RO that his right hand is bent, crippled, and practically 
useless due to his service-connected shrapnel wounds.

An assessment of the veteran's current disability from 
laceration scar of the right hand was made during a VA 
examination in May 1996.  At that time, he gave a history of 
working successfully as a paper hanger for 25 to 30 years 
after his separation from service.  His current complaints 
were of weakness in his right hand and limitation of motion 
in his fingers.  At the time of the examination, the veteran 
was 72 years old.  Examination of the right hand showed a 
two-inch, curved, roughly vertical scar over the thenar 
eminence and three smaller scars over the lateral aspect of 
the right wrist in the dorsum of the first metacarpal.  Both 
wrists had the following ranges of motion: 20 degrees of 
radial deviation; 40 degrees of ulnar deviation; 40 degrees 
of extension, and; 40 degrees of flexion.  The veteran's 
fifth finger lacked 10 degrees of extension in the 
metacarpophalangeal joint.  There was 20 degrees of lateral 
angulation at the distal interphalangeal joint of the index 
finger secondary to degenerative arthritis which, according 
to the examiner, had no relation to his shrapnel wounds.  The 
examiner commented that the veteran had no sign of 
restriction of motion except for restriction of extension of 
the metacarpophalangeal joint of the fifth finger which was 
unrelated to his shrapnel wounds.  The veteran had 
osteoarthritis of the distal interphalangeal joint of the 
index finger which also, in the examiner's opinion, was not 
related to his in-service injuries.

VA outpatient treatment records developed since the time of 
the veteran's claim do no show that the veteran has had 
treatment for residuals of the laceration of his right hand.

A review of the entire record yields no medical evidence that 
the veteran's disability from laceration scar of the right 
hand is manifested by compensable disability such as 
functional loss from lack of motion, painful motion, 
weakness, tenderness, or lack of coordination.  Although the 
veteran has symptoms of restriction of motion of the 
metacarpophalangeal joint of the right fifth finger and 
osteoarthritis of the distal phalangeal joint of the index 
finger, the medical evidence in the file indicates that such 
symptoms are not related to the in-service laceration wound.  
The Board finds the veteran's disability from laceration of 
the right hand is manifested by a superficial, non-tender, 
two-inch scar on the thenar eminence, and three small scars 
on the lateral right wrist, without associated functional 
impairment.  Therefore, the Board concludes that the criteria 
for a rating in excess of 10 percent have not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability from laceration scars 
of the right hand, as discussed above, does not approximate 
the criteria for the next higher schedular evaluation of 10 
percent, as the medical evidence does not show any functional 
impairment associated with such scars.

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Similarly, there are higher schedular ratings for functional 
loss of the fingers or hand due to scars.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required hospitalization for 
hearing loss or scars on his right hand disorder, nor is it 
shown that he requires frequent treatment of such disorders 
or that they otherwise so markedly interfere with employment 
as to render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from hearing loss and scars on the right 
hand warrant extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The RO's failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant in light of the Board's findings on that issue.


ORDER

The claim of entitlement to service connection for aortic 
valve replacement with mitral systolic murmur is not 
reopened.

The claim of entitlement to service connection for PTSD is 
reopened.

Increased ratings for bilateral hearing loss and status post 
laceration wound of the right hand are denied.


REMAND

In the NOD the veteran filed in March 1998, the veteran 
indicated that he disagreed with the RO's April 1997 rating 
decision in which it determined that he had not submitted new 
and material evidence to reopen a claim for service 
connection for a back disorder.  Therefore, the RO is 
required to provide him a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
PTSD.  The RO should obtain and associate 
with the claims folder any pertinent 
records that are not currently part of 
the claims folder.

2.  The RO should afford the veteran a 
psychiatric examination to determine if 
he has PTSD as a result of exposure to 
stressors during his active military 
service.  The claims folder should be 
reviewed by the examiner.  Any indicated 
psychological tests should be performed.  

3.  The RO should readjudicate the 
veteran's claim for service connection 
for PTSD on the merits.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and his 
representative a supplemental statement 
of the case and give them the opportunity 
to respond thereto.

4.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its May 1997 
determination that the veteran had not 
submitted new and material evidence to 
reopen the claim for service connection 
for a low back disorder; a discussion of 
how such laws and regulations affect the 
RO's decisions; and a summary of the 
reasons for such decisions.  The veteran 
and his representative must be given an 
opportunity to respond to the SOC.  He 
should be informed that, with respect to 
any new issue, he must file a timely 
substantive appeal to perfect his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Board notes, however, that an 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


